Citation Nr: 0830734	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of August 2007.  This matter 
was originally on appeal from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  

In the veteran's substantive appeal, dated in March 2004, he 
requested a Travel Board hearing.  An entry in the claims 
file, dated in March 2007, revealed that the veteran agreed 
to accept a video hearing in lieu of a Travel Board hearing.  
In correspondence dated in March 16, 2007, the RO informed 
the veteran he was scheduled for a videoconference hearing to 
take place on April 17, 2007.  The RO sent this 
correspondence to the veteran's last address of record.  In 
correspondence dated several days later, the RO reminded the 
veteran of his scheduled hearing.  The veteran failed to 
report to this hearing and has not provided any explanation 
for his failure to report.  As such, the Board will proceed 
as if his request for a hearing has been withdrawn.  38 
C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  By an unappealed decision dated in March 1971, the RO 
denied the veteran's claim of entitlement to service 
connection for a lung condition (spot on lung). 	

2.  Evidence submitted subsequent to the March 1971 decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative and redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of March 1971 is final.  38 U.S.C.A. 
§ 4005(c) (West 1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1970).  

2.  The veteran has not submitted new and material evidence 
that warrants reopening his claim for service connection for 
a lung condition.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a) (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  Prior to adjudicating a claim on the merits, the 
Board must ensure no additional notice or assistance is 
required.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  The AOJ satisfied its duty to notify 
in correspondences dated in October 2002, May 2006, and 
August 2007.  In the October 2002 correspondence, the AOJ, 
via the RO, informed the veteran that he needed to submit new 
and material evidence to reopen his previously disallowed 
service connection claim for a lung condition.  The RO also 
informed the veteran of what the evidence needed to show to 
substantiate the underlying service connection claim.  The RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  

In the May 2006 correspondence, the RO informed the veteran 
that when service connection is granted, a disability rating 
and effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  

As the Board noted in its previous remand, the RO's 
correspondences were deficient because in neither of them did 
the RO provide the veteran with the notice of the definition 
of "new and material evidence" that was in effect at the 
time the veteran filed a claim to reopen the previously 
disallowed claim in November 2001.  See Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  The AOJ, however, 
corrected this deficiency in the August 2007 correspondence.  
In that correspondence, the AOJ, via the Appeals Management 
Center (AMC), advised the veteran that the lung disorder 
claim had previously been denied because although an x-ray 
taken in service showed calcifications in the lung, this was 
an old granuloma and there was no evidence of acute disease 
or symptomatology.  The AMC advised that new and material 
evidence was needed to reopen that claim and informed the 
veteran of the applicable definition of new and material 
evidence.  The Board finds that through this notice, the AOJ 
has satisfied the directives in the Board's August 2007 
remand and the Court's Kent decision.  

After being provided with the notice in August 2007, the 
veteran was given more than eight months to submit new and 
material evidence.  No such evidence was received.  Then, the 
AOJ readjudicated the claim and issued a supplemental 
statement of the case in May 2008.  The issuance of fully 
compliant notice followed by a readjudication of the claim 
remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008; 38 C.F.R. § 3.159 (2007).  For claims to reopen 
finally adjudicated claims, VA must provide a medical 
examination or obtain a medical opinion only if new and 
material evidence has been presented.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).  

Here, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VAMC treatment records.  The veteran has 
not identified any other relevant records or requested that 
VA obtain any records on his behalf.  Although the AOJ did 
not determined that new and material evidence had been 
submitted, the veteran nonetheless was provided with a VA 
respiratory examination in November 2006.  Having determined 
the AOJ has satisfied both the duties to notify and to assist 
the veteran in developing his claim, the Board will proceed 
with appellate review.

Legal Criteria and Procedural History

A review of the record shows that the veteran initially filed 
a claim for service-connected benefits for a lung condition 
in December 1970.  That claim was denied in March 1971 rating 
decision.  The veteran failed to appeal that decision and it 
became final.  38 U.S.C.A. § 4005(c) (West 1964); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1970).  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  The criteria for new 
and material evidence were changed, effective August 29, 
2001.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The veteran filed the instant claim on appeal in November 
2001 and the amended criteria apply.  Under those criteria, 
new evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  Elkins v. West, 
12 Vet. App. 209, 219 (1999).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2007).  



Analysis

At the time of the previous final denial of the claim in the 
RO considered the veteran's service medical records.  These 
records included an undated radiology report in which the 
radiologist noted calcified lymph nodes in right hilum and a 
calcified lesion in peripheral right mid lung field as shown 
by x-ray.  In the veteran's separation examination report, 
dated in November 1970, the examining physician noted the 
veteran's history of peripheral calcification with one to one 
and one-half centimeter calcifications in the right mid lung.  
No acute process was noted and the condition was not 
considered disabling.  The impression was old granulomatous 
disease.  In the March 1971 rating decision, the RO denied 
the veteran's service connection claim because there was no 
other symptomatology and the findings cited in the x-ray 
report were not indicative of any active lung disease.  

Evidence submitted subsequent to the previous denial of the 
claim in March 1971 included progress notes and outpatient 
clinic notes from VAMC Lexington and a VA respiratory 
disorders examination report.  

Among the VAMC records was a primary care nurse practitioner 
note, dated in August 2001, in which the nurse reported that 
chest x-ray showed moderate emphysema with old granulomatous 
disease.  Also among the VAMC records were numerous notes 
reflecting that the veteran's healthcare providers had urged 
him to discontinue smoking because doing so was irritating 
his lungs (see e.g. nurse practitioner addendum, dated in 
February 2002).  According to VA radiology report, dated in 
March 2004, a chest x-ray showed emphysema, calcified 
granuloma right midlung field, and a few calcified granulomas 
in the right hilum.

In the VA respiratory disorders examination report, dated in 
November 2006, Dr. T.B. confirmed he had reviewed the 
veteran's claims file and medical records.  The doctor noted 
the veteran's history of a lesion found on his lung in 
service.  The doctor discussed physical examination findings, 
which included pulmonary function test results among others.  
After examining the veteran, the doctor diagnosed moderate 
chronic obstructive pulmonary disease (COPD) and status post 
remote past histoplasmosis lung infection.  

The doctor concluded that the veteran's lung disease was not 
caused by previous lung infections and that the presence of 
calcified granulomas in his lungs was not reflective of his 
current lung disease.  The doctor reasoned that calcified 
granulomas were scars within the lung tissue usually caused 
by previous lung infections.  These infections, according to 
the doctor, caused a specific type of inflammation called a 
granuloma.  Such lesions were nearly always benign and caused 
no impairment in lung function.  Histoplasmosis, according to 
the doctor, was very common in the Ohio River Valley and it 
was not uncommon to find calcified granulomas in individuals 
without pulmonary symptoms who have grown up in the Ohio 
River Valley, i.e., Kentucky.

Regarding COPD, the doctor explained that most cases 
developed after repeatedly breathing in fumes and others 
things that irritated and damaged the lungs and airways.  
Cigarette smoking, according to the doctor, was the most 
common cause of COPD and most people with COPD were smokers.  

Upon reviewing the evidence submitted after the previous 
denial in March 1971, the Board does find any basis to reopen 
the veteran's claim.  The evidence submitted since the last 
final denial in March 1971 is new in that it was not of 
record at that time; however, it is not material.  The 
additionally submitted evidence only confirms what had 
already been established regarding the calcified granulomas 
found on an x-ray of the veteran's lung when he was in 
service: that these granulomas were not indicative of any 
active lung disease.  None of the additionally submitted 
evidence relates to an unestablished fact necessary to 
substantiate the claim; namely, that an active lung disease 
was shown in service or that the currently diagnosed lung 
disease was in any way related to his active duty service.  
38 C.F.R. § 3.156(a) (2007).  Instead, the additionally 
submitted evidence is cumulative and redundant and the claim 
must not be reopened.




ORDER

New and material evidence having not been received, 
entitlement to service connection for a lung disorder, is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


